 

TERMINATION AGREEMENT AND RELEASE

 

This Termination Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 24th day of June, 2008, by and between George I.
Stoeckert (hereinafter referred to as “Stoeckert”), Automatic Data Processing,
Inc. and ADP, Inc. (collectively, hereinafter referred to as “ADP” or the
“Company”).

In exchange for the mutual promises contained herein, Stoeckert and ADP,
intending to be bound hereby, covenant and agree as follows:

1.         Stoeckert’s employment with the Company will terminate effective July
31, 2008 and Stoeckert shall retire from the Company effective such date.
Effective June 30, 2008, Stoeckert shall cease to be an executive officer of the
Company.

 

2.

The Company agrees to the following:

(a)        The Company will pay Stoeckert severance in the total gross amount of
$409,034.13. This severance amount will be paid out in eleven monthly
installments of $34,086.18 and one final monthly installment of $34,086.15,
commencing in February 2009 and ending in January 2010, and will be made on the
Company’s regular pay dates. The Company shall withhold from any payment made
pursuant to the Agreement federal, state and local taxes and social security
taxes, as well as any other standard deductions. If Stoeckert becomes
re-employed with the Company before January 31, 2010, Stoeckert will not be
entitled to any further payments under this paragraph 2(a).

(b)       The Company will pay Stoeckert for all accrued and unused vacation as
of July 31, 2008, amounting in all to 160 hours, for a total of $31,464.16.

 

--------------------------------------------------------------------------------



-2-

 

 

(c)       The Company will reimburse Stoeckert for outstanding expenses properly
incurred prior to August 1, 2008 that are submitted to the Company no later than
September 1, 2008. All such expenses will be reimbursed in accordance with the
Company’s existing policy.

(d)       The Company will pay Stoeckert a bonus for FY’08 based upon business
and financial results as of June 30, 2008 in accordance with the terms of
Stoeckert’s FY’08 bonus plan (the “FY’08 Bonus”). The Company will pay Stoeckert
an additional bonus of $200,000 in recognition of Stoeckert’s years of service
and performance as President of ES International (the “Additional Bonus”). The
FY’08 Bonus and the Additional Bonus will be paid by September 1, 2008.

(e)       Stoeckert is a participant in the Company’s FY’06 – FY’08 Growth
Incentive Program (the “GIP”) and the FY’07 – FY’08 Accelerated Revenue Program
(the “ARP”) (collectively, the “Programs”). Actual payouts under the Programs
will be calculated per the terms of the GIP and the ARP. Stoeckert will be
entitled to receive by September 1, 2008 any payments that may be awarded to him
under the Programs as per their respective terms and not inconsistent with how
Employer Services International Program participants will be paid.

(f)        The Company will extend the automobile lease provided on Stoeckert’s
behalf on its current terms and conditions (excluding replacement of the Leased
Vehicle) for the vehicle leased on May 24, 2005 (the “Leased Vehicle”),
including but not limited to the payment by the Company of automobile insurance,
until the earliest of (a) January 31, 2010 or (b) the date Stoeckert commences
other full-time employment (each hereinafter referred to as the “Last Car
Date”). Stoeckert may at any time by or before the Last Car Date (i) purchase
the Leased Vehicle at the ADP Executive Car Program calculated value or (ii)
return the Leased Vehicle, by giving

 

--------------------------------------------------------------------------------



-3-

 

 

the Company a written notice of his intent to purchase or return the Leased
Vehicle by or before the Last Car Date. If Stoeckert elects to purchase the
Leased Vehicle, the purchase price to be paid to ADP will be reduced by the
proportionate share of his ownership interest and title will be delivered to him
within ten (10) business days of receipt by ADP of both written notification of
Stoeckert’s intent to purchase the Leased Vehicle and payment of the purchase
price for the Leased Vehicle. If Stoeckert elects not to purchase the Leased
Vehicle, the Leased Vehicle must be returned to the Company by the Last Car
Date. If the Leased Vehicle is returned by Stoeckert or his estate, Stoeckert or
his estate shall be paid the proportionate share of his ownership interest in
the Leased Vehicle in accordance with the current terms and conditions of the
automobile lease. If the Leased Vehicle is stolen or damaged beyond repair prior
to the Last Car Date, ADP will (i) provide Stoeckert with a vehicle from the
pool of executive vehicles (or a vehicle similar to those in the pool) through
January 31, 2010 and (ii) pay Stoeckert for the proportionate share of his
ownership interest in the Leased Vehicle as of the date the Leased Vehicle is
stolen or damaged beyond repair.

(g)        Stoeckert will be eligible to enroll in the ADP Executive Retiree
Medical Plan (the “Retiree Medical Plan”) as of August 1, 2008, in accordance
with the terms of the Retiree Medical Plan, which has not been modified in any
way by the Agreement. Stoeckert’s other welfare benefits (vision, life,
long-term disability, Accidental Death & Dismemberment Insurance, Business
Travel Accident Insurance, Personal Accident Insurance and any other welfare
benefits ADP may provide) will terminate on July 31, 2008. Stoeckert will have
the right to continue health and FSA benefits in accordance with the
Consolidated Omnibus Budget

 

--------------------------------------------------------------------------------



-4-

 

 

Reconciliation Act and will be separately notified of conversion privileges, if
any, for Stoeckert’s welfare benefits.

(h)       All ADP stock options previously granted to Stoeckert will continue to
vest through January 31, 2010. Stoeckert may exercise all vested ADP stock
options within 60 days of January 31, 2010, provided that for any ADP stock
option grant after January 1, 1999, Stoeckert may exercise any such vested
options within 36 months of January 31, 2010. Notwithstanding the foregoing, all
vested stock options must be exercised prior to occurrence of an original
expiration date as set forth in an applicable stock option grant. All stock
options that vest after January 31, 2010 will be cancelled. All vested stock
options that are not exercised within the time periods set forth above will be
cancelled. Stoeckert agrees to abide by all of the terms and conditions of
agreements with ADP dated November 12, 1996, November 11, 1997, January 27, 2005
and January 27, 2006 executed in connection with all ADP stock options
previously granted to Stoeckert (the “Stock Option Agreements”), and that any
Non-Competition Period, as defined in any such Stock Option Agreements, shall
begin after January 31, 2010.

(i)        For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Stoeckert will be considered a
terminated employee as of July 31, 2008. As such, contributions, vesting,
matches and other service based benefits, rights and features accorded to
employees will terminate as of July 31, 2008. All the terms and conditions of
the Plans will be governed by the controlling plan documents. The Plans have not
been modified in any way by the Agreement.

 

--------------------------------------------------------------------------------



-5-

 

 

(j)        For purposes of the Automatic Data Processing, Inc. Amended and
Restated Employees’ Savings-Stock Purchase Plan (the “Purchase Plan”),
Stoeckert’s “Continuous Status as an Employee” as defined in section 2(g) of the
Purchase Plan will be considered to have terminated as of July 31, 2008, his
departure from the Company will be considered “Retirement” as defined in section
2(bb) of the Purchase Plan and he shall be entitled to the benefits of section
10(c) of the Purchase Plan. The Purchase Plan has not been modified in any way
by the Agreement.

(k)       Stoeckert will be entitled to keep the 834 shares of ADP common stock
awarded to him pursuant to the Restricted Stock Purchase Agreement dated
September 22, 2006 (the “2006 RSPA”), which have restrictions lapsing on July 1,
2009, provided he does not violate any non-competition, non-solicitation,
non-disclosure or confidentiality obligations reflected in the Stock Option
Agreements or the Agreement (each a “Restrictive Covenant”). If prior to July 1,
2009 Stoeckert violates any Restrictive Covenant, Stoeckert shall immediately
forfeit without consideration such 834 shares of ADP common stock. All other
terms and conditions of the 2006 RSPA will remain in effect.

(l)        Stoeckert was recommended for a target award of 11,414 shares of ADP
common stock under ADP’s FY’07 – FY’08 Performance-Based Restricted Stock
Program (“PBRS Program”), to be awarded per the terms of the PBRS Program in
September 2008 with restrictions lapsing in March, 2009, such terms to include,
without limitation, the execution of a Restrictive Covenant. Stoeckert will be
entitled to keep any such PBRS Program shares that may be awarded to him in
September 2008 provided he does not, prior to the date in March, 2009 on which
the PBRS Program shares referenced in the immediately preceding sentence would
vest,

 

--------------------------------------------------------------------------------



-6-

 

 

violate any Restrictive Covenant. If prior to such March, 2009 date Stoeckert
violates any Restrictive Covenant, Stoeckert shall immediately forfeit without
consideration such PBRS Program shares. Stoeckert’s participation in all other
Performance-Based Restricted Stock Programs will be cancelled. All other terms
and conditions of the PBRS Program shall remain in effect.

(m)      Stoeckert shall be credited with “Future Service” as defined in section
1.9 of the Automatic Data Processing, Inc. Supplemental Officers Retirement Plan
(“SORP”) for the period through December 31, 2008. In all other respects,
Stoeckert’s benefits under the SORP shall be determined in accordance with, and
under the terms of, the SORP. Among other things, the SORP provides that if a
Participant violates the non-competition provisions of any agreement he has
entered into with the Company after his employment terminates, such Participant
shall forever and irrevocably forfeit all benefits otherwise due him under the
terms of the SORP. The agreements in the preceding sentence shall only include
any Restrictive Covenant. The SORP has not been modified in any way by the
Agreement.

(n)       Stoeckert’s heirs, representatives, assigns or estate shall be
entitled to any payments pursuant to paragraph 2 of the Agreement in the event
of Stoeckert’s death, for any period subsequent to Stoeckert’s death, but shall
not be entitled to keep the Leased Vehicle, which must be immediately returned
to the Company in the event of Stoeckert’s death.

 

3.

Stoeckert agrees to the following:

(a)       Stoeckert agrees to email or telephone Benito Cachinero, Corporate
Vice President, Human Resources, One ADP Blvd, M/S 427, Roseland, New Jersey
07068, telephone number (973) 974-5577, at least once every quarter for as long
as Stoeckert is receiving payments

 

--------------------------------------------------------------------------------



-7-

 

 

pursuant to Paragraph 2(a) hereof, to advise him of the status of Stoeckert’s
employment search. If Stoeckert obtains employment, Stoeckert agrees to, within
five (5) business days, advise Benito Cachinero by telephone and in writing at
One ADP Blvd, M/S 427, Roseland, New Jersey 07068.

(b)       Stoeckert agrees that he will not, at any time after the date hereof,
disclose or use any confidential, proprietary, or trade secret information of
ADP or its clients, prospects, vendors and marketing partners, learned by him at
any time during and as a result of his employment with ADP.

(c)       Stoeckert agrees that all books, handbooks, manuals, files, papers,
memoranda, letters, facsimile or other printed, electronic or audio
communications (“Documents”) that he has in his possession that were created,
written, authorized, signed, received, sent or transmitted during his employment
or that are in any way related to ADP or any of its business activities remain
the property of ADP (the “ADP Property”) and have not been removed from and/or
have been returned to ADP’s offices. Notwithstanding the foregoing, the ADP
Property does not include Documents related to Stoeckert’s compensation or
benefits, Documents that are in the public domain or other personal Documents
that do not contain ADP’s confidential, proprietary, or trade secret
information.

(d)       Stoeckert agrees that, on or before July 31, 2008, he will return all
property belonging to ADP, including but not limited to any computer/laptop,
computer equipment, computer software, telephone and/or pager that ADP permitted
him to use during his employment with ADP.

 

--------------------------------------------------------------------------------



-8-

 

 

(e)       From July 31, 2008 until one year after January 31, 2010, Stoeckert
will not, directly or indirectly, hire, solicit or encourage to leave ADP’s
employ any employee of ADP or hire any former employee of ADP within one year
after the date such person ceased to be an employee of ADP.

(f)        Stoeckert agrees that a violation of the foregoing covenants set
forth in this paragraph 3 will cause irreparable injury to ADP. Accordingly, ADP
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity (including, without limitation, those specifically set forth in
paragraphs 2(l) and 2(m) above), to an injunction enjoining and restraining
Stoeckert from doing or continuing to do any such act.

(g)       Stoeckert agrees to cooperate with ADP, and to provide all information
and sign any corporate records and instruments that ADP may hereafter reasonably
request with respect to any matter involving his present or former relationship
with ADP, the work he has performed, or present or former employees or clients
of ADP. ADP agrees to promptly reimburse Stoeckert for reasonable expenses
(which will include a reasonable daily rate for those dates Stoeckert‘s
appearance in a court or similar proceeding is required and for travel to and
from such sites) necessarily incurred by him, in connection with his cooperation
pursuant to this paragraph.

4.         The parties agree that if any part or any provision of the Agreement
is determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of the Agreement.

5.         Stoeckert agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or

 

--------------------------------------------------------------------------------



-9-

 

 

estoppel with respect to, any prior, subsequent or other failure by Stoeckert to
perform his obligations under the Agreement.

6.         Stoeckert acknowledges that this is the entire agreement between the
parties concerning the subject matter hereof. Stoeckert acknowledges that there
are no representations by the Company, oral or written, not set forth in the
Agreement upon which he relied in signing the Agreement.

7.         In consideration for the above, Stoeckert irrevocably forever
releases, acquits and discharges Automatic Data Processing, Inc. and all of its
subsidiaries, affiliates, divisions and its and their respective employees,
officers, directors and shareholders and its and their predecessors, successors
and assigns from and against all claims, actions and causes of action
(collectively the "claims"), of every kind, nature and description arising out
of or related to his employment and the termination thereof, including but not
limited to all claims arising under all federal, state and local discrimination
statutes, including but not limited to, Title VII of the Civil Rights Act of
1964, The Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, and the Employee Retirement Income Security Act, and all other sex,
religion, race, national origin, veterans', disability or age discrimination
statutes and all whistleblower statutes, including but not limited to, the New
Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq., and
expressly waives all rights he may have under such statutes. Except as set forth
herein, Stoeckert further acknowledges, represents and warrants that ADP owes
him no other wages, commissions, bonuses, vacation pay or other compensation or
payments of any nature, other than that

 

--------------------------------------------------------------------------------



-10-

 

 

specifically provided for in the Agreement. Stoeckert further acknowledges that
except as provided for herein, ADP shall not have any obligation to him or any
other person or entity for any other monies or benefits including, but not
limited to, benefits, attorneys’ fees, car allowance, stock, stock options,
restricted stock, stock purchase plan, pension, medical, life, short-term
disability, long-term disability or other insurance, ERISA benefits, severance
or any obligation set forth in any agreement of employment or other agreement
with ADP, whether such agreement be express or implied.

8.         By his signature below, Stoeckert acknowledges that he (a) was
advised to review the Agreement carefully; (b) was advised to consult with his
attorney before signing the Agreement; (c) was provided 21 days from receipt of
the Agreement to accept the terms and conditions set forth herein; (d) has read
and understood the Agreement; (e) has reviewed the Agreement with his attorney
or has elected not to do so; (f) understands that after he has signed the
Agreement, he will have seven (7) days to revoke his acceptance of it and that
his revocation of the Agreement must be in writing and delivered or mailed by
certified mail, return receipt requested, to Benito Cachinero, Corporate Vice
President, Human Resources, Automatic Data Processing, Inc., One ADP Boulevard,
M/S 427, Roseland, New Jersey 07068; and (g) understands that the Agreement is
not effective or enforceable until seven (7) days after he has signed it.

9.         In consideration of ADP’s undertakings and agreements to him set
forth herein, Stoeckert agrees to reacknowledge his acceptance of the Agreement
and its terms and conditions on July 31, 2008, by signing a Release and
Reacknowledgement in the form attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------



-11-

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, George I.
Stoeckert, Automatic Data Processing, Inc. and ADP, Inc. have executed the
foregoing Agreement.

 

 

GEORGE I. STOECKERT

 

 

 

By:

/s/ George I. Stoeckert

 

 

 

AUTOMATIC DATA PROCESSING, INC.

 

 

 

By:

/s/ James B. Benson

 

 

 

ADP, INC.

 

 

 

By:

/s/ James B. Benson

 

 

--------------------------------------------------------------------------------



-12-

 

 



EXHIBIT A

 

Release and Reacknowledgement Agreement (the “Agreement”)

 

The undersigned, George I. Stoeckert, through and by his signature below, in
consideration of the undertakings and agreements set forth in that certain
Termination Agreement and Release between George I. Stoeckert, Automatic Data
Processing, Inc. and ADP, Inc. dated June 24, 2008 (the “Termination
Agreement”):

 

1.         Reacknowledges his acceptance and agreement to the Termination
Agreement as of the date set forth below, including but not limited to the
release provision under paragraph 7, which provides:

 

In consideration for the above, Stoeckert irrevocably forever releases, acquits
and discharges Automatic Data Processing, Inc. and all of its subsidiaries,
affiliates, divisions and its and their employees, officers, directors and
shareholders and its and their predecessors, successors and assigns from and
against all claims, actions and causes of action (collectively the "claims"), of
every kind, nature and description, arising out of or related to his employment
and the termination thereof, including but not limited to all claims arising
under all federal, state and local discrimination statutes, including but not
limited to, Title VII of the Civil Rights Act of 1964, The Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Rehabilitation Act of 1973,
the Older Workers Benefit Protection Act, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, and the Employee Retirement
Income Security Act, and all other sex, religion, race, national origin,
veterans', disability or age discrimination statutes and all whistleblower
statutes, including but not limited to, the New Jersey Conscientious Employee
Protection Act, N.J.S.A. 34:19-1 et seq., and expressly waive all rights he may
have under such statutes. Except as set forth herein, Stoeckert further
acknowledges, represents and warrants that ADP owes him no other wages,
commissions, bonuses, vacation pay or other compensation or payments of any
nature, other than that specifically provided for in the Agreement. Stoeckert
further acknowledges that except as provided for herein, ADP shall not have any
obligation to him or any other person or entity for any other monies or benefits
including, but not limited to, benefits, attorneys’ fees, car allowance, stock,
stock options, restricted stock, stock purchase plan, pension, medical, life,
short-term disability, long-term disability or other insurance, ERISA benefits,
severance or any obligation set forth in any agreement of employment or other
agreement with ADP, whether such agreement be express or implied.

 

2.         Acknowledges and agrees that (a) he has been advised to consult with
his attorney before signing the Agreement; (b) he has been advised that he has
21 days from receipt of the Agreement to accept the terms and conditions set
forth herein; (c) he read and understood the

 

--------------------------------------------------------------------------------



-13-

 

 

Agreement; (d) he has reviewed the Agreement with his attorney or has elected
not to do so; (e) after he signs the Agreement, he will have seven (7) days to
revoke his acceptance of it, (f) any such revocation must be in writing and
delivered or mailed by certified mail, return receipt requested, to Benito
Cachinero, Corporate Vice President, Human Resources, Automatic Data Processing,
Inc., One ADP Boulevard, M/S 427, Roseland, New Jersey 07068; and (g) that the
Agreement is not effective or enforceable until seven (7) days after he has
signed it.

 

Accepted and Agreed to on this __

day of _______________, 2008.

 

By__________________________________

 

George I. Stoeckert

 

 

 